Citation Nr: 0945776	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for loss of sight in 
the right eye. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1952.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the loss 
of sight in the right eye to service.

2.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

3. The occurrence of the Veteran's claimed stressors cannot 
be verified and have not been corroborated by supporting 
evidence.


CONCLUSIONS OF LAW

1.  Loss of the sight in the right eye was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 
 
2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in August 2004 prior to initial 
adjudication that informed the appellant of the information 
and evidence necessary to prevail in his claims.  

As for the duty to assist, some service treatment reports 
have been obtained, to include the report from the separation 
examination.  The RO has indicated that the complete service 
treatment records are not available for review, with some 
perhaps destroyed in the 1973 fire at the National Personnel 
Records Center.  As such, the Board has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

VA outpatient treatment reports have been obtained and the 
Veteran himself stated in a statement received in March 2006 
that he had no additional evidence to present and expressed a 
desire to have his appeal decided as soon as possible.  As 
there is no indication that there are additional records that 
need to be obtained that would assist in the adjudication of 
the claims, the duty to assist has been fulfilled.  In making 
this determination, the Board has considered the request of 
the Veteran's representative in April 2006 that the Veteran 
be afforded a VA examination to determine if he suffers from 
PTSD.  In the absence of a valid stressor which could support 
a diagnosis of PTSD, the additional delay in the adjudication 
of the Veteran's appeal that would result from a remand for 
the requested examination would not be justified.   




II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Loss of sight in the Right Eye. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment records, to include the reports from 
the December 1952 separation examination, do not reflect an 
eye disability or loss of vision.  Visual acuity was recorded 
at 20/20 at the separation examination.  The service 
treatment reports reflect treatment for a small cut on the 
head in February 1952.  The Veteran asserts that this cut was 
the result of head trauma received in a gunshot wound during 
service in Korea.  However, the DD Form 214 reflects indicia 
of service in Korea but does not reflect evidence of the 
Purple Heart, and the service treatment reports, to include 
from the February 1952 treatment and the December 1952 
separation examination, do not reflect the claimed gunshot 
wound to the head.  The post service evidence includes VA 
outpatient treatment reports dated in 2004 and 2005 
reflecting treatment for age related macular degeneration and 
cataracts.  These records do not reflect any finding or 
opinions linking visual loss in the right eye do service, nor 
does any other post service evidence.  

As for the Veteran's assertions that his visual loss is 
related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  The Board observes 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  The Board finds that the lay statements in 
the present case are outweighed by the evidence contained in 
the service treatment records and the lack of any other 
competent medical evidence to support a conclusion that there 
is an etiologic relationship between loss of vision in the 
right eye and service.  As such, the claim for service 
connection for loss of vision in the right eye must be 
denied.  Hickson, supra.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claim for service connection for loss of vision in the right 
eye, the doctrine is not for application.  Gilbert, supra.  

B.  PTSD 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or not 
the Veteran was 'engaged in combat with the enemy'. . . . 
Where . . . VA determines that the Veteran did not engage in 
combat with the enemy . . . the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999).  The Board 
is bound by the holding of the General Counsel opinion. 38 
U.S.C.A. § 7104(c) (West 2002). Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
Veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.

The records reflects diagnoses of PTSD made by VA social 
workers and reports from a PTSD support group.  However, 
while the Veteran served in Korea as set forth above, his DD 
Form 214 reflects an occupational specialty not related to 
combat; namely, a truck driver.  No decorations, medals, 
badges, or commendations confirming the Veteran's exposure to 
combat are demonstrated.  As such and under the authority 
cited above, in order for the Veteran to prevail, the record 
must reveal corroborative evidence that substantiates or 
verifies the Veteran's statements as to the occurrence of a 
stressor he claims to have resulted in PTSD.  See also Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) ("Just because a 
physician or other health professional accepted appellant's 
description of his [wartime] experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD.")

The Veteran has reported several stressors that he contends 
resulted in PTSD, to include the asserted gunshot wound to 
the head as referenced above.  Again, the record does not 
reflect the receipt of the Purple Heart and the service 
treatment reports did not reflect the gunshot wound described 
by the Veteran.  The Veteran has also asserted that he was 
"in and around" hundreds of men being killed and the 
loading dead bodies in body bags.  However, without providing 
more specific information as to the alleged stressors, such 
as the names of individuals that were killed, attempts to 
verify the Veteran's stressors would not be fruitful.  In 
this regard, the Board notes that it has long been held that 
the duty to assist is not a "one way street," and that when, 
as in the instant case with respect to specifics as to 
alleged stressors, it is the Veteran that has the 
"information that is essential in obtaining the putative 
evidence," the Veteran cannot "passively wait" for the 
assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Furthermore, there is a question as to the 
Veteran's credibility, as in addition to the lack of any 
corroboration of the asserted in-service gunshot wound to the 
head, one of the battles the Veteran asserts to have 
participated in, the Battle of Pork Chop Hill, occurred in 
1953, after the Veteran's separation from active duty.    

In short, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  His service stressors therefore 
must be established by official service records or other 
credible supporting evidence. However, the Veteran has not 
provided sufficiently specific information to support the 
alleged stressors.  Accordingly, the claim for service 
connection for PTSD must be denied.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for loss of sight in the 
right eye is denied. 

Entitlement to service connection for PTSD.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


